                       Case 1:20-cv-07788-MKV Document 25 Filed 02/12/21 Page 1 of 1



                                                                                       Milana Dostanitch - Associate

                                                                                   420 Lexington Avenue, Suite 1830
                                                                                        New York, New York 10170
                                                                                                Main: 212.392.4772
                                                                                               Direct: 212.764.5828
                                                                                                 Fax: 212.444.1030
                                                                                            milana@lipskylowe.com

                                                                                               www.lipskylowe.com

                                                                 February 12, 2021
                                                                                              USDC SDNY
                 VIA ECF                                                                      DOCUMENT
                 The Honorable Mary Kay Vyskocil, U.S.D.J.                                    ELECTRONICALLY FILED
                 U.S. District Court for the Southern District of New York                    DOC #:
                 500 Pearl Street                                                             DATE FILED: 2/12/2021
                 New York, New York 10007

                         Re:     Rosado v. The French Paradox Inc., et al., 1:20-cv-7788 (MKV)

                 Dear Judge Vyskocil:

                         This firm represents the Plaintiff. We write jointly with Defendants’ counsel to
                 respectfully request that Defendants’ deadline to file their opposition to Plaintiff’s Motion
                 to Conditionally Certify the Collective Action and for a Court-Authorized Notice Under
                 29 U.S.C. § 216 (B) of the Fair Labor Standards Act (“Motion”) (Dkt. 21-21) be extended
                 from February 16, 2021 to February 23, 2021.

                          The reason for this request is that, due to an administrative error, Plaintiff failed to
                 file her declaration in support of the Motion on February 1, 2021. Accordingly, Defendants’
                 counsel has consented to the late filing of the declaration on the condition that the Court
                 extends their opposition deadline by one week. The parties, therefore, respectfully seek to
                 extend Defendants’ opposition deadline from February 16 to February 23. If granted,
                 Plaintiff’s reply brief would be due on March 2.

                         This is the parties’ first request for an extension of this deadline. This request does
                 not affect any other scheduled deadlines, besides the deadline for Plaintiff’s reply brief.

                         We thank the Court for its time and attention to this matter.

The Court GRANTS Plaintiff leave to file the declaration        Respectfully submitted,
referenced herein and GRANTS the request to extend the          LIPSKY LOWE LLP
briefing schedule. Defendants shall file their opposition on
or before February 23, 2021, and Plaintiff shall file her
reply on or before March 2, 2021.                               s/ Milana Dostanitch
SO ORDERED.                                                     Milana Dostanitch
         2/12/2021
